Citation Nr: 0702992	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-28 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from March 1967 to October 
1970.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

In May 2006, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  


REMAND

The veteran claims that his current diagnosis of hepatitis C 
is related to his service in Vietnam.  He testified that 
while serving on Board the USS Dubuque (LPD-8) he performed 
duties which included physically moving wounded and bleeding 
Marines.  He believes that his contact with the wounded 
soldier's blood resulted in his current diagnosis of 
hepatitis C.  

The case in not ready for appellate review.  In its 
development of this claim, the RO correctly contacted the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
(formerly, the U.S. Armed Services Center for Unit Records 
Research (USASCRUR and CURR)) to verify that the USS Dubuque 
was involved in casualty recovery operations.  In its 
response, the JSRRC indicated that with respect to 
researching deck logs for the period of the veteran's 
service, they needed to know a specific 60-day time frame 
during which the veteran performed these duties and the 
circumstances surrounding the casualty recovery operations.  
The veteran was never asked for this specific information.  



During his hearing before the undersigned, the veteran 
indicated he had received treatment from several hospitals in 
the years since his discharge from service.  The hospitals he 
reported were Butler Lewis, Slidell Memorial, and North Hill.  
He also reported continued treatment with VA.  These records 
should be included in the veteran's claims folder. 

In view of the forgoing, the case is remand to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.

1.  The veteran should be advised of 
alternative types of evidence which can be 
used to substantiate his claim of 
entitlement to service connection, including 
statements from individuals who observed the 
activities he claims onboard the USS 
Dubuque.  

2.  Ensure that the veteran's VA treatment 
records are complete and up to date.  

3.  The RO should contact the veteran and 
request that he provide authorization forms 
necessary to allow the RO to obtain his 
treatment records, to include records from 
Butler Lewis, Slidell Memorial, and North 
Hill.  Thereafter, the RO should attempt to 
obtain those records.  

4.  The veteran should be afforded VA review 
of his claims file to determine whether 
hepatitis C is etiologically related to the 
veteran's service.  After review of the 
service medical records, including 
references in those records to tattoos, 
after reviewing the post-service medical 
evidence, and considering the veteran's 
references to blood exposure in service, the 
reviewer should be asked to provide a 
medical opinion as to whether it is "more 
likely than not" (meaning likelihood greater 
than 50 percent), "at least as likely as 
not" (meaning likelihood of at least 50 
percent), or "less likely than not" or 
"unlikely" (meaning that there is a less 
than 50 percent likelihood), that  hepatitis 
C was incurred in, was manifested in, or is 
etiologically related to the veteran's 
service or any incident thereof.   If an 
examination is required by the reviewer, one 
should be scheduled.  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility." Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of that conclusion as it is 
to find against it.

5.  Thereafter, the claims on appeal should 
be readjudicated and the veteran should be 
notified of that adjudication.  If any 
benefit requested on appeal is not granted 
to the veteran's satisfaction, the veteran 
and his representative should be furnished a 
supplemental statement of the case which 
addresses all of the evidence obtained.  The 
veteran should be afforded an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MARJORIE A. AUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



